DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  This amendment was approved by Applicant’s Attorney Gerrit Winkel on 4/8/2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claims 19 and 23 are rejoined.

Claims 16 and all subsequent dependent claims are allowable. The restriction requirement, as set forth in the Office action mailed on 10/4/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 19 and 23, directed to independent claim 16 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 16-20, 22-26, 28, 29, 30, 32, 33, 34, and 36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: While the prior art of Ettischer and Andriotis disclose all of the claimed limitations prior to the current amendments, the inclusion of the suction head “defining at least two suction openings...the severing device is integrated into the suction head between the at least two suction openings” defines the current application over the prior art, as neither of these inventions contain this feature. Upon close examination of the suction device of Ettischer, (Examiner’s Illustration C highlights this feature to ensure clarity in the record), it appears as if it is possible that there exist four suction openings The following is a statement of reasons for the indication of allowable subject matter: While the prior art of Ettischer and Andriotis disclose all of the claimed limitations prior to the current amendments, the inclusion of the suction head “defining at least two suction openings...the severing device is integrated into the suction head between the at least two suction openings” defines the current application .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731